DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 18 and 19, drawn to a time of flight velocimetry system utilizing the combination of a bleaching laser and detection laser as set forth by the embodiment of figure 2, classified in G01F1/7086.
II. Claims 7-10, drawn to a photobleaching anemometry system using a femtosecond laser as set forth by the embodiment of figure 4, classified in G01F1/7086.
III. Claims 11-17, drawn to an induced fluorescence anemometry system using an excitation beam and depletion beam as set forth by the embodiment of figure 7, classified in G01F1/7086.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Although inventions I, II and III share a similar classification for the application of the systems they set forth, each of inventions I, II and III set forth unique combinations of elements, when taken as a whole, do not suggest each other.
For example, the use of the combination of a bleaching laser and detection laser in the context of invention I is not suggested to a skilled artisan by inventions II and III.
The combination of elements set forth by inventions I, II and III are unique and stand alone.
As a result, the field of search differs for each of the inventions. 
For example, invention II requires a search of femtosecond lasers as an excitation source in laser induced anemometry systems whereas invention I requires a search of laser bleaching sources used in combination with laser detection.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645